Citation Nr: 1308333	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for low back muscle spasms and denied service connection for obstructive sleep apnea.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 

The Veteran's appeal was previously before the Board in July 2010.  At that time, the Board reopened the claim for entitlement to service connection for a low back disability and remanded the reopened claim along with the claim for service connection for sleep apnea to the originating agency for additional development.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic lumbar spine disability, diagnosed as arthritis and lumbar spondylosis with multilevel disc disease and associated muscle spasms, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

2.  Obstructive sleep apnea was not present in service and is not etiologically related to any incident of active duty service. 




CONCLUSIONS OF LAW

1.  Lumbar arthritis and spondylosis with multilevel disc disease and associated muscle spasms was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to an injury during active duty.  He testified in May 2010 that he initially hurt his back during service in 1983 while moving a heavy petroleum drum.  He also testified that he has experienced symptoms of low back pain continuously since service.  

The record establishes the presence of a current low back disability.  In May 2009, a private MRI report showed lumbar spondylosis with multilevel disc disease.  An August 2008 X-ray report also indicated mild facet arthritis of the lumbar spine.  Most recently, upon VA examination in April 2011, the Veteran was diagnosed with lumbar spondylosis, disc disease, and associated muscle spasms.  

Service treatment records also document two instances of treatment for low back pain.  In December 1983 the Veteran was treated for low back muscle spasms incurred while pushing a fuel blivett.  He again complained of low back pain in January 1991 and was diagnosed with a low back muscle strain possibly secondary to weight lifting.  Although the April 1996 retirement examination report is negative for spinal complaints or abnormalities, service records clearly document a low back injury and the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated. 

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not provide such a link.  No chronic conditions were noted on the April 1996 retirement examination and the Veteran specifically denied experiencing recurrent back pain on the accompanying report of medical history.  In addition, while the Veteran was treated for low back pain on two occasions during service, he was not diagnosed with a chronic back disability at those times.  With respect to lumbar arthritis, there is also no evidence of the condition within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The earliest evidence of complaints related to the Veteran's back  dates from  November 1997, when he was seen at Tripler Army Medical Center in Hawaii with low back pain.  At that time, he  reported incurring an in-service injury to his back in 1985, but also stated that he had experienced no back problems after that date.  

The Veteran has also reported a continuity of symptoms in this case, testifying in May 2010 that he experienced the onset of back pain during service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  In addition, under 38 C.F.R. § 3.303(b), a claimant may the nexus element of service connection through a presumption, by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  As noted in Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011), service connection based on a continuity of symptomatology is only possible for disabilities identified as chronic diseases under § 3.309(a).  Lumbar spondylosis and disc disease are not included in the list of chronic diseases contained in § 3.309(a).  Therefore, the record must contain some evidence of a nexus between the Veteran's back injuries in service and his current disc disease to allow for a grant of service connection.

Regarding the Veteran's lumbar arthritis, this condition is included in the list of chronic diseases under § 3.309(a).  Thus, the Board must consider whether service connection is warranted for arthritis based on the Veteran's reports of a continuity of symptoms.  The Veteran is competent to state that his low back pain has been present since service, but once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  The Veteran testified that he experienced the onset of low back pain during service that has continued to the present day.  While service records show treatment for back pain two times during service, there are no findings or diagnoses of a chronic disability and the two instances of treatment for back pain occurred almost seven years apart from one another.  Physical examinations conducted throughout the Veteran's period of active service in September 1983, August 1989, December 1994, and April 1996 are also entirely negative for objective evidence of a low back condition.  The Veteran's more recent statements regarding continuous back pain are also at odds with the history he provided while receiving contemporaneous medical treatment.  The Veteran denied a history of recurrent back pain at all service examinations and in November 1997, while receiving treatment for low back pain at Tripler Army Medical Center, he specifically denied a history of back problems since his initial in-service back injury.  In fact, the first time the Veteran reported experiencing continuous back pain since service was in February 2008 in the context of his claim for compensation. 

The Veteran testified in May 2010 that he did not report back pain during his service retirement examination as his lumbar spine was not specifically bothering him at that time.  He also testified that he did not often report for sick call for back pain due to his leadership role within the military.  However, the Board notes that the Veteran's service records show that he received treatment for numerous other orthopedic ailments during his period of service, including various knee and shoulder disabilities.  Additionally, while he may not have experienced back pain at the exact time of the April 1996 retirement examination, on the accompanying report of medical history he reported a history of various knee surgeries, a hernia operation, and a laceration to the scalp and injury to the tibia that did not result in any sequelae.  The Veteran therefore reported some injuries at the time of his retirement examination that were not productive of symptoms, but did not make any statements regarding a back injury that caused intermittent pain. 

Hence, the Board finds that the Veteran's statements and history made for compensation purposes more than 10 years after his separation from active duty are not credible in light of the contents of his service and post-service medical records.  

There is also no competent medical evidence in support of the Veteran's claim for service connection for any of his current lumbar spine disabilities.  Furthermore, the only medical opinions of record, those of the August 2008 and April 2011 VA examiners, weigh against the claim.  After reviewing the Veteran's service and post-service medical records, as well as his statements regarding the history of the disability, the April 2011 VA examiner concluded that the Veteran did not manifest a continuing back problem during service and noted the absence of a chronic condition at separation.  Similarly, the August 2008 VA examiner characterized the Veteran's in-service injuries as acute and resolved.  None of the Veteran's treating physicians have identified a link between his service and his current low back disabilities and the Veteran has not reported any health care provider who has provided evidence in support of his claim. 

The Board has also considered the testimony of the Veteran connecting his low back pain to service injuries, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of low back pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  As noted above, the Board has also determined that the Veteran's reports of a continuity of symptoms since service with respect to lumbar spine arthritis are not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea as it was incurred during active duty service.  He testified in May 2010 that he experienced fatigue and headaches throughout active duty, and was told by other soldiers that he snored.  The record establishes a current disability; a February 2007 sleep study performed at the William Beaumont Army Medical Center indicated moderate obstructive sleep apnea and the Veteran has continued to receive treatment for the condition throughout the claims period.  Obstructive sleep apnea was also diagnosed by a VA examiner in April 2011.

Service treatment records are negative for complaints or treatment related to a sleep disorder.  The Veteran never reported problems with fatigue or snoring during service and he consistently denied experiencing problems sleeping on examinations conducted throughout his period of military service.  The April 1996 retirement examination is also negative for abnormalities associated with a sleep disorder.  Although service records do not document an in-service injury, the Veteran testified that he experienced symptoms of sleep apnea throughout active duty service, including fatigue and muscle aches.  He also testified that he was told by other soldiers that he snored.  The Veteran is competent to report symptoms that occurred during service and the Board will therefore resolve all doubt in his favor and find that the second element of service connection-an in-service injury-is demonstrated. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  No chronic sleep conditions were noted during service or on the April 1996 retirement examination and the earliest medical evidence of sleep apnea dates from February 2007, more than 10 years after separation, when the Veteran underwent a sleep study due to complaints of excessive daytime somnolence.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's sleep apnea was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms in this case, testifying that he first experienced symptoms associated with sleep apnea during service that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  As noted above,  under 38 C.F.R. § 3.303(b), a claimant may establish the nexus elements of service connection by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  However, sleep apnea is not included in the list of chronic diseases contained in § 3.309(a) and the Veteran's reports of a continuity of symptoms cannot serve to establish a nexus between his current disability and an in-service injury.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Therefore, the record must contain some evidence of a nexus between the Veteran's reported symptoms in service and his current sleep apnea to allow for a grant of service connection.

Although the Veteran has linked his sleep apnea to service, there is no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have associated his sleep apnea with active service and an April 2011 VA examiner provided a medical opinion weighing against the claim for service connection.  The Board has also considered the testimony of the Veteran connecting his sleep apnea to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as fatigue during service, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 10 years after his separation from service.  In addition, there is no competent evidence that the Veteran's sleep apnea is related to active duty or the Veteran's complaints of fatigue during service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied the duty to notify in letters provided to the Veteran in January and March 2007. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided VA examinations and medical opinions in August 2008 and April 2011 in response to his claims.  

The Veteran's treatment records do not contain any medical opinions in support of his claims; however, he testified in May 2010 that his treating physician indicated that sleep apnea may have been present during his active duty service.  VA generally has a duty to notify an individual of the need to obtain statements from the relevant physicians whose opinions he or she had related.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Although the Veteran testified that he had discussed the etiology of his sleep apnea with his doctor, the Board notes that the Veteran did not actually state that the physician had linked his sleep apnea with service.  The Veteran's testimony is unclear regarding the actual content of the conversation between himself and his physician-the Veteran appears to indicate that his doctor stated that sleep apnea could have been present in service or some other unspecified time prior to a February 2007 sleep study.  In essence, the Veteran's testimony merely shows that his doctor was unsure when sleep apnea first presented itself.  Thus, the Veteran did not testify that his doctor had provided a medical opinion in support of his claim, and further action by VA to develop such evidence is not required.  

The Board also finds that VA has complied with the July 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was provided VA examinations (with accompanying medical opinions) in April 2011 addressing the nature and etiology of his claimed low back disability and sleep apnea.  The Veteran was also contacted in a December 2010 letter and asked to identify all physicians who had treated his low back disorder since 2000.  No response to this request was received and in January 2012 the Veteran informed VA that he had no additional evidence to submit in support of his claims.  The case was then readjudicated in a December 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.


ORDER

Entitlement to service connection for lumbar arthritis and spondylosis with multilevel disc disease and associated muscle spasms is denied.

Entitlement to service connection for obstructive sleep apnea is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


